UNlTED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MAIA FALCONI-SACHS, et al., )
Plaintiffs, §
v. § Civil Case N0. 12cv1356 (RJL)

LPF SENATE SQUARE, LLC, et al., §

Defendants. § 1 F I l_ E D

ORDE§»§\\ oct 22 2013

(October 115 2013) \"»\_` Clerk, U.S. District&Bankruptcy

Gourts for the District of Co|umbia

Pending before the Court is Magistrate Judge Facciola’s Report and Recomrnendation for
the above~captioned case. On September 27, 2013, Magistrate Judge Facciola recommended that
this matter be dismissed. Under Local Rule 72.3(b), the parties had fourteen days after being
served with a copy of the Report and Recomrnendation to file written objections to the proposed
recommendations. This Court has not received written objections from parties in the time that
has elapsed since Magistrate Judge Facciola issued his Report and Recommendation.

Accordingly, for the reasons set forth in the Report and Recommendation, the lack of
objection file thereto, and the entire record, it is, this Q__ day of October, hereby

ORDERED that the Report and Recommendation filed on September 27, 2013, in the
above-captioned case is ADOPTED for the reasons set forth in the magistrate judge's report; and
it is

ORDERED that the above-captioned case be dismissed with prejudice.

‘/S